Exhibit 10.42

LOGO [g53685g58w22.jpg]

I certify that Knology, Inc., identification number CV08-0020 issued on
1/9/2008, is hereby granted authority to provide cable and/or video service in
the following service area(s) as amended on 6/10/2008:

Service areas are described in the attached true and correct copy of the
document.

I further certify that authority to construct, maintain, and operate facilities
through, upon, over, and under any public right-of-way or waters, subject to the
applicable governmental permitting or authorization from the Board of Trustees
of the Internal Improvement Trust Fund, is hereby granted.

This grant of authority is subject to lawful operation of the cable or video
service by the applicant or its successor in interest.

 

LOGO [g53685g43l98.jpg]    

Given under my hand and the Great Seal of the State of Florida, at Tallahassee,
the Capitol, this the Tenth day of June, 2008

 

    /s/ Kurt S. Browning    

Kurt S. Browning

Secretary of State